t c summary opinion united_states tax_court jonathan l hall petitioner v commissioner of internal revenue respondent docket no 11674-06s filed date jonathan l hall pro_se jay a roberts for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code as amended this case is before the court on petitioner’s request for review of the internal_revenue_service irs appeals_office appeals determination to sustain the filing of a federal_tax_lien with respect to petitioner’s through income_tax liabilities after a concession the issue before the court is whether respondent abused his discretion in sustaining the lien filing with respect to petitioner’s income_tax liabilities for taxable_year sec_2001 through background petitioner resided in virginia when he filed the petition the parties filed a stipulation of facts and a supplemental stipulation of facts with attached exhibits we find those facts and incorporate the stipulations by this reference petitioner worked as a laborer during and the years in issue petitioner received forms 1099-misc miscellaneous income for each of the years in issue he reported his earnings and claimed various expenses for each year on schedule c profit or loss from business and he reported a respondent conceded that the federal_tax_lien for would be withdrawn because the lien was filed reflecting a zero balance owed for after the filing the internal_revenue_service irs assessed a collection fee interest and an addition_to_tax for failure_to_pay_tax reported on a return at trial respondent’s counsel agreed that the irs would abate the remaining balance and withdraw the lien for self-employment_tax liability for each year petitioner had no federal_income_tax withheld from the payments he received and he made no estimated_tax payments he filed balance due returns for the years in issue and did not remit payment with those returns in petitioner entered into an installment_agreement and made payments toward his outstanding tax_liabilities but he defaulted on the installment_agreement in when he stopped making payments respondent filed the notice_of_federal_tax_lien on date and mailed a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 dated date to petitioner petitioner timely submitted form request for a collection_due_process_hearing and received a date for a telephone hearing the day before the scheduled hearing petitioner called the appeals officer and asked to postpone the hearing for days the officer refused the delay but allowed petitioner additional time to submit information he wanted considered petitioner submitted nothing beyond his initial hearing request and the officer issued a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination sustaining the lien filing petitioner timely petitioned for judicial review of the notice_of_determination in response to motions from respondent the court granted a continuance and remanded the case so that appeals could provide petitioner a face-to-face collection hearing appeals assigned a different settlement officer so to conduct the hearing on remand before the hearing the so informed petitioner that appeals could not consider collection alternatives without proof of his current compliance with federal_income_tax obligations including tax_return filing and estimated_tax payments and completed collection information form s with supporting documentation on date the so and his supervisor met with petitioner for several hours petitioner sought withdrawal of the notice of lien on account of hardship and the adverse effect on his credit and he requested currently noncollectible cnc status as a collection alternative the so refused to consider collection alternatives during the meeting because petitioner had not provided proof of compliance or the requested collection information before or at the meeting during the collection hearing petitioner asserted that he had been improperly classified as an independent_contractor by the people for whom he provided services during the years in the settlement officer so stated that petitioner was not entitled to challenge the underlying tax_liabilities in the collection hearing because he had had a prior opportunity to so challenge ie when he received a notice_of_intent_to_levy dated date before the date notice_of_federal_tax_lien filing however the date levy notice which is the subject of another case docket no 26741-06s involves petitioner’s tax_liabilities for tax_year only not any of the years at issue in this case through in any event the so afforded petitioner the opportunity to challenge the underlying tax_liabilities at the hearing issue petitioner claimed that the alleged employer paid him a lower employee hourly rate and not a higher independent_contractor rate petitioner attempted to challenge the underlying tax_liabilities solely on the basis that respondent should determine his proper classification the so observed that the outstanding liabilities resulted from petitioner’s filing his returns as an independent_contractor and discussed petitioner’s submitting amended federal_income_tax returns for any years petitioner considered himself an employee as well as petitioner’s submitting form ss-8 determination of worker status for purposes of federal employment_taxes and income_tax_withholding petitioner did not provide any documentation to support a challenge to the existence or amounts of the underlying tax_liabilities for the years at issue petitioner also argued that the liens should be removed to allow him to obtain credit so he could purchase a computer the so and his supervisor explained that one purpose of the tax_liens is to prevent a taxpayer from acquiring additional debt that could compete for funds needed to pay tax_liabilities the so allowed petitioner additional time to submit proof of current compliance with his federal_income_tax obligations and to provide the collection information required to evaluate collection alternatives using the information petitioner submitted after the hearing which indicated that petitioner did not have assets available for collection and did not have positive monthly disposable income the so determined that the only collection alternative available was to place petitioner’s account in cnc status petitioner did not submit any amended returns or a form ss-8 to the so on date the so issued a supplemental notice_of_determination concerning collection actions under sec_6320 and or supplemental notice_of_determination determining that petitioner’s account would be placed in cnc status and that the liens would remain in place at trial petitioner sought judicial determination of his classification employee vs independent_contractor and removal of the federal tax_liens respondent conceded the employment question agreeing to accept whichever status petitioner preferred respondent’s counsel indicated that recalculating petitioner’s taxes as an employee would result in more taxes due than the amounts reflected in petitioner’s original returns filed as an independent_contractor although petitioner would be liable for only one-half of the self-employment taxes if he filed as an employee he would lose the deductions for one-half of the self- employment_taxes and the expenses he originally listed on schedules c profit or loss from business would be reported on schedules a itemized_deductions where they would be subject_to the 2-percent floor imposed by sec_67 on miscellaneous_itemized_deductions here unreimbursed employee business_expenses and would displace or compete with his standard_deduction petitioner refused to stipulate his employment status the court instructed petitioner that without an express agreement by both parties the issue would be decided on the continued discussion in reviewing the commissioner’s decision to sustain collection actions where the validity of the underlying tax_liability is properly at issue the court reviews the commissioner’s determination of the underlying tax_liability de novo 114_tc_604 114_tc_176 the court reviews any other administrative determination regarding proposed collection actions for abuse_of_discretion sego v commissioner supra pincite goza v commissioner supra pincite an abuse_of_discretion occurs when the exercise of discretion is without sound basis in fact or law 125_tc_301 affd 469_f3d_27 1st cir if the court finds that a taxpayer is liable for deficiencies and additions to tax then the commissioner’s administrative determination sustaining the collection action will be reviewed for abuse_of_discretion see 118_tc_22 godwin v commissioner tcmemo_2003_289 affd 132_fedappx_785 11th cir sec_6320 provides that appeals’ conduct of collection hearings that challenge federal_tax_lien filings shall generally be consistent with the procedures set forth in sec_6330 sec_3 continued basis of his returns as filed no oral or written_agreement as to petitioner’s employment status was made part of the record d and e at the hearing the appeals officer is required to verify that the requirements of any applicable law or administrative procedure have been met sec_6330 see also sec_6330 the appeals officer is also required to address whether the proposed collection action balances the need for efficient tax collection with the legitimate concern that any collection action be no more intrusive than necessary sec_6330 the taxpayer may raise any relevant issue relating to the unpaid tax or the proposed levy sec_6330 the taxpayer is also entitled to challenge the existence or amount of the underlying tax_liability if he did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability sec_6330 petitioner did not receive a notice_of_deficiency or otherwise have an opportunity to dispute the underlying tax_liabilities before the collection hearings concerning the liens filed for the years at issue therefore he may challenge the respondent was not obliged to issue a notice_of_deficiency to petitioner because the assessments were entered under sec_6201 based on the amounts petitioner reported due on his tax returns along with statutory interest and additions to tax moreover sec_6211 excludes from the definition of a deficiency the tax that taxpayers report due on their returns 122_tc_1 as mentioned supra note the date levy notice did not address the years at issue in this case and thus did not provide an opportunity to dispute the underlying tax_liabilities for continued existence or amounts of his underlying tax_liabilities for tax years through see 122_tc_1 although petitioner repeatedly questioned whether he was properly classified as an independent_contractor rather than an employee he did not challenge the reporting of his income as self-employment_income by filing a form ss-8 or any amended returns with the so or by submission of evidence at trial thus while petitioner was entitled to challenge the underlying tax_liabilities he made no such challenge during the administrative collection proceeding or at trial the so did not make any determination as to petitioner’s underlying tax_liabilities accordingly the underlying tax_liabilities remain as petitioner reported with respect to collection alternatives we review the so’s determination for abuse_of_discretion petitioner relied upon sec_6323 c and d to argue that the liens should be withdrawn sec_6323 allows for withdrawal of liens that were filed prematurely the so verified that the taxes were properly assessed that the irs sent notice_and_demand for payment to petitioner and that petitioner defaulted on the installment_agreement the liens were not filed prematurely continued through according to the internal_revenue_manual pt continued petitioner did not submit any evidence showing that withdrawal of the liens would facilitate collection see sec_6323 or would be in the best interest of petitioner and the united_states see sec_6323 petitioner argued that removing the liens would enhance his ability to earn income which would increase his future income subject_to tax increase the amount of tax he would owe and pay in future years and enable him to make payments on his outstanding liabilities he provided no support for these contentions petitioner introduced evidence that his application_for credit to purchase a new computer was denied and asserted that the computer would be helpful in his business however petitioner did not show how the computer would lead to increased income or how its lack would keep petitioner from earning a living petitioner’s assertion that removal of the liens would facilitate collection and would be in the united states’ best interest is only conjectural continued date the filing of a federal_tax_lien is a requirement of placing petitioner’s account in currently noncollectible cnc status which status petitioner had requested from the automated collection function contrary to petitioner’s contentions irs records do not reflect that his account was ever placed in cnc status it appears that petitioner’s request for cnc status may have triggered the lien filing but his challenge to the lien filing prevented the secretary from applying cnc status until his collection appeal was finally resolved this case resolves his appeal and as mentioned the date supplemental notice_of_determination reflects the so’s determination that petitioner was eligible for cnc status petitioner failed to prove that the liens should be withdrawn pursuant to sec_6323 the so verified that the legal and administrative requirements had been met and considered whether the proposed collection actions properly balanced collection efficiency and intrusiveness on the basis of the record we conclude that respondent satisfied the requirements of sec_6330 and did not abuse his discretion in sustaining the notice_of_federal_tax_lien for tax_year sec_2001 through as discussed supra note respondent has agreed to remove the lien for and to abate the remaining balance due for that year only respondent’s determination as to the liens for through is sustained to reflect the foregoing an appropriate order and decision will be entered
